DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The amendment to independent claim 68 (filed 3/3/2021 under AFCP) requires a system comprising (1) an ear plug, (2) an electrode defining a cylindrical shape, and (3) a shaft having a plurality of spray holes at an atraumatic tip that are in fluid communication with a lumen of the shaft, wherein a portion of the shaft is disposed within a pathway of the ear plug such that an outer surface of the portion is spaced from an inner surface of the ear plug that defines the passageway to allow fluid to flow through a spaced defined between the outer surface and the electrode. Muni (PG PUB 2008/0015540, cited in the last Office Action) remains the closest prior art of record. However, Muni’s atraumatic tip does not define a plurality of spray holes and rather teaches against fluid traveling through the tip due to the presence of plug 23, as seen in Fig 1C (see Para 91); accordingly, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to modify Muni to include this feature. Additionally, this combination of features could not be found nor was suggested in the other prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783